
	
		I
		111th CONGRESS
		2d Session
		H. R. 6420
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2010
			Mr. Adler of New
			 Jersey (for himself, Mr. Broun of
			 Georgia, and Mr. Simpson)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Fair Credit Reporting Act with respect to
		  the applicability of identity theft guidelines to creditors.
	
	
		1.Short titleThis Act may be cited as the
			 Red Flag Program Clarification Act of
			 2010.
		2.Scope of certain
			 creditor requirements
			(a)Amendment to
			 FCRASection 615(e) of the
			 Fair Credit Reporting Act (15 U.S.C. 1681m(e)) is amended by adding at the end
			 the following:
				
					(4)DefinitionsAs
				used in this subsection, the term creditor—
						(A)means a creditor,
				as defined in section 702 of the Equal Credit Opportunity Act (15 U.S.C.
				1691a), that regularly and in the ordinary course of business—
							(i)obtains or uses
				consumer reports, directly or indirectly, in connection with a credit
				transaction;
							(ii)furnishes
				information to consumer reporting agencies, as described in section 623, in
				connection with a credit transaction; or
							(iii)advances funds
				to or on behalf of a person, based on an obligation of the person to repay the
				funds or repayable from specific property pledged by or on behalf of the
				person;
							(B)does not include a
				creditor described in subparagraph (A)(iii) that advances funds on behalf of a
				person for expenses incidental to a service provided by the creditor to that
				person; and
						(C)includes any other
				type of creditor, as defined in that section 702, as the agency described in
				paragraph (1) having authority over that creditor may determine appropriate by
				rule promulgated by that agency, based on a determination that such creditor
				offers or maintains accounts that are subject to a reasonably foreseeable risk
				of identity
				theft.
						.
			(b)Effective
			 dateThe amendment made by this section shall become effective on
			 the date of enactment of this Act.
			
